DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejection Status
Applicant’s arguments, filed 4/12/22, with respect to the rejection(s) of claim(s) 1-14 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of JP 2002022947 A (SAKURAMOTO TAKAFUMI et al.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002022947 A (SAKURAMOTO TAKAFUMI et al.) 

    PNG
    media_image1.png
    139
    285
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    229
    296
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    298
    398
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    111
    311
    media_image4.png
    Greyscale

Per claims 1 and 7-14, Sakuramoto teaches reflection type liquid crystal apparatus [see figure 4] comprising an optical laminate [5], comprising: a polarizer [1]; a retardation layer [31,32] configured to substantially function as a quarterwave plate [see paragraph 0010]; and a light-diffusing layer [2], wherein a transmitted light intensity in a direction corresponding to a polar angle of 10 degrees and a transmitted light intensity in a direction corresponding to a polar angle of 60 degrees as straight light enters the light-diffusing layer are defined as I10 and I60, respectively, and a value for a ratio I10/I60 is 30 or more, wherein the value for the ratio I10/I60 is 35 or more, the value for the ratio I10/I60 is 40 or more, the value for the ratio I10/I60 is 50 or more, and the value for the ratio of "I10/I60" is 200 or less [see paragraph 0027, “FIG. 3, with respect to the vertical permeability direction I0 of the vertical incident light H is inclined 10 degrees I10 the intensity of the transmitted light in the direction, the I0 to 3.  When the intensity of the transmitted light was set to I30 at 0 degree inclined direction, and is defined by 100 × I30 / I10 ( %)” and see the results of 3.1% shown in the chart above which is about 30 when written as I10/I30; finally figure 3 shows that I10/I60 would be even larger than I10/I30 since a wider the angle results in a smaller ray and thus a smaller I60], and wherein the optical laminate is used in a reflection-type liquid crystal display apparatus [see figure 4, liquid crystal layer 62, and reflecting electrode 64]. 
Sakuramoto lacks the specific claimed ranges above.  Regarding the claimed ranges, the court have held overlapping ranges to be at least obvious.  Improved brightness/viewing angle would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002022947 A (SAKURAMOTO TAKAFUMI et al.), as applied to claims 1 and 7-14 above, and further in view of US 20150226999 A1 (Fuchida; Takehito et al.)
Per claim 2, Sakuramoto teaches the optical laminate according to claim 1, but lacks the light-diffusing layer has a haze value of 80% or more.  However, Fuchida teaches diffusing adhesive 20 with a haze value of 80% to 95% [see paragraph 0071].  Reduced glare and moire would have been an expected benefit.  The court have held overlapping ranges to be at least obvious.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the diffuser of Fuchida with Sakuramoto.  
Per claim 3, Sakuramoto in view of Fuchida, as applied to claim 2 above, teach the optical laminate according to claim 1, wherein the light-diffusing layer contains a pressure-sensitive, adhesive and light-diffusing fine particles [see Sakuramoto’s paragraph 0028].  
Per claim 4, Sakuramoto in view of Fuchida, as applied to claims 2-3 above teach the optical laminate according to claim 3, wherein an average particle diameter of the light-diffusing fine particles is from 2-5 microns [see Sakuramoto’s paragraph 0028, “The non-colored particles which can be preferably used in view of the above-mentioned achievable light diffusivity and controllability of adhesive strength have an average particle size of 0.5 to 10 μm, preferably 1 to 9 μm, particularly 2 to 8 μm.”].  The court have held overlapping ranges to be at least obvious which applies to all overlapping ranges below.  Reduced glare and moire would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claim 5, Sakuramoto in view of Fuchida teaches the optical laminate according to claim 3, wherein the light-diffusing fine particles comprise silicone resin fine particles [see Sakuramoto’s paragraph 0024].  
Per claim 6, Sakuramoto in view of Fuchida teaches the optical laminate according to claim 3, wherein the pressure-sensitive adhesive comprises an acrylic pressure-sensitive adhesive [see Sakuramoto’s paragraph 0023].  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871